Case 1:18-cv-00502-JAO-KJM Document 19 Filed 03/11/19 Page 1 of 4          PageID #: 497

                                  ORIGINAL
  Ya-Wen Hsiao                                                         FILED IN THE
  1141 Hoolai St. Apt 201                                      UNITED STATES     kICT COURT
                                                                  DISTRICT C   HAWAII
  Honolulu HI 96814
  808-728-2646                                                        MAP 1 ,1 zy!9
  rabbitvhsiao@,gmail.com                                     at M o'clock and Z^miniY M
  Pro Se                                                           Sue BEITlArcUERK




                   IN THE UNITED STATES DISTRICT COURT


                         FOR THE DISTRICT OF HAWAII



   YA-WEN HSIAO,                             CIVIL NO. 18-CV-00502-JAO-KJM


                     Plaintiff,              PLAINTIFF'S RESPONSE TO
                                             DEFENDANT'S NOTICE OF
        vs.                                  ERRATA(ECF 17)

   ALEXANDER ACOSTA,in his                   MOTION FOR LEAVE TO FILE A
   capacity as the United States Secretary   SURREPLY
   of Labor,

                   Defendant.                Hearing Date: June 7, 2019
                                             Dearing Time: 11:00 AM
                                             Place: Aha Kanawai
                                             Before: Honorable Judge Jill A. Otake
Case 1:18-cv-00502-JAO-KJM Document 19 Filed 03/11/19 Page 2 of 4            PageID #: 498



     PLAEVTIFF^S RESPONSE TO DEFENTANTS NOTICE OF ERRATA



        On March 4, 2019, Defendant filed a Motion to Dismiss for Lack of
 Jurisdiction(ECF 13); the Plaintiffresponded on March 6,2019 filing an opposition
 to Defendant's motion to dismiss(ECF 14). On the same date,the Plaintiff also filed
 a request for an expedited hearing due to what she felt was the severity of the
 accusations(ECF 15). This court denied that Emergency Request(ECF 16). On the
 same date, the Defendant filed a "Notice ofErrata" correcting the allegations on the
  Motion to Dismiss(ECF 17).
        The Plaintiff would like to thank the Defendant for correcting the record and
 the sincere apology it has expressed. The Plaintiffs immediate concerns that were
 raised in ECF 15 has been resolved and conveys her apologies to the court for the
 time and resources that were used to address this in the order.



                 MOTION FOR LEAVE TO FILE A SURREPLY



        The Defendant's Notice of Errata(ECF 17) changes the substantive content
  and the context ofthe arguments it made in Section E oftheir Motion to Dismiss.
        A surreply is not provided for by the FRCP nor the Local Rules but a party
  may ask leave from the court for permission with good cause.
  "A district court may allow a surreply to befiled, but only "where a valid reasonfor
  such additional briefing exists, such as where the movant raises new arguments in
  its reply brief." Hill v. England, 2005 WL 3031136, *1 (E.D.Cal. Nov. 8, 2005)"
  Thomas v. Wilkinson(E.D. Cal., 2017)
        The Defendant's corrections create a new argument with regards to Section E
  oftheir Motion to Dismiss(ECF 13-1 Page ID 421-423).
         The Defendant is expected to file a reply to the Plaintiffs opposition. The
  Plaintiff therefore requests leave from this court to file a surreply within 7 days of
  the Defendant's service of his reply.




                                                              CIVIL NO. I8-CV-00502-JAO-KJM
Case 1:18-cv-00502-JAO-KJM Document 19 Filed 03/11/19 Page 3 of 4            PageID #: 499



        In the alternative,ifthe Defendant does not submit a timely reply,the Plaintiff
  requests a fair opportunity to respond this new argument that arises from the
  corrections to the Motion to Dismiss.



  Respectfully Submitted on March 11,2019




                                                                         Ya-Wen Hsiao

                                                             1141HoolaiSt.Apt201
                                                                  Honolulu, HI 96814

                                                                        (808)381-4058
                                                            rabbitvhsiao@gmail.com




                                                              CIVIL NO. I8-CV-00502-JAO-KJM
Case 1:18-cv-00502-JAO-KJM Document 19 Filed 03/11/19 Page 4 of 4          PageID #: 500



                          CERTIFICATE OF SERVICE



  The undersigned hereby certifies that on the date stated below, a true and correct
  copy of the foregoing document was duly served upon the following by USPS
  Priority Mail.


  Samuel P Go
  USDOJ/CIVIL/OIL/DCS
  P.O. Box 868
  Ben Franklin Station
  Washington,D.C. 20044
  USPS Tracking: 9405 5036 9930 0443 2827 03


  Harrv Yee
  PJKK Federal Building
  300 Ala Moana Blvd. Room 6-100
  Honolulu ffl 96850
  USPS Tracking:9405 5036 9930 0443 2827 10




  Ya-Wen Hsiao
  Dated: March 11,2019 in Honolulu HI




                                                            CIVIL NO. 18-CV-00502-JAO-KJM
